Wagner, Judge,
delivered the opinion of the court.
This action was founded on a promissory note, and the answer contained two counts : first, a denial of the execution of the note; and, second, a want of consideration. The cause was submitted to the court sitting as a jury, by agreement of the parties; Verdict and judgment for plaintiff.
At the trial no exception was taken to the ruling of the court, no instructions were asked or given, and there is no point of law saved. The merits turned entirely on the weight of evidence, and there is nothing for this court to review.
Judgment affirmed.
The other judges concur.